DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  “wherein processor” should read as “wherein the processor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claim 2: Claim 2 recites the phrase “estimate the arrangement state,” whereas claim 1 recites “infer an arrangement state.”  The differences in the terminology of “estimate” vs. “infer” used for obtaining an arrangement state makes the claim unclear.  It is unclear if claim 2 describes the same arrangement state as recited in claim 1 or is using a different arrangement to obtain a different arrangement state using another calculation. 
Re. Claims 4-9: The “and/or” clause of claim 2 allows for three scenarios by which an arrangement state may be based on: A) a distribution of the difference value, B) a distribution of the minimum value, and C) using both a distribution of differences and a distribution of minimums.  Thus, the “and/or” clause of claim 2 also allows for a scenario where claim 2 includes only scenario B (i.e., only using a distribution of minimums) while claim 4 requires only scenario A (i.e., using a distribution of differences and/or peak value in the distribution profile of the difference value).  Therefore, claim 4 does not present further limitations to those present in claim 2, but restricts its scope to only one scenario of the three presented in claim 2.
Similarly, claim 5 as claimed only requires scenarios B or C, whereas claim 2 may only utilize scenario A.  Claims 6-9 only requires scenarios A and C, whereas claim 2 may only utilize scenario B.  Therefore, claims 5-9 do not present further limitations to those present in claim 2, but reduces its scope to lesser than the three scenarios presented in claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over De Negri et al. (WO 2013/068955 A1) (hereinafter – De Negri) in view of Bates (U.S. 2017/0323069 A1) (hereinafter – Bates).
Re. Claims 1, 15, and 16: De Negri teaches a blood pressure measurement apparatus that measures a blood pressure by tonometry (Title), the blood pressure measurement apparatus comprising:
a measurement device that includes a plurality of pressure sensors that measure blood pressure information for each heartbeat in a measurement target (Figs. 2, 5, 11: plurality of pressure sensors 20);
and a processor configured to: 
extract a feature quantity from an output waveform of each of the pressure sensors for each heartbeat (Page 20: extraction of noise and signal and feature quantities), and
infer an arrangement state of the measurement device relative to an artery that is the measurement target based on a distribution profile of values of the feature quantity for the plurality of pressure sensors (Pages 6-7: comparison of reference and boundary signals; Page 10: actuation to attain optimal positioning at artery path).
De Negri does not teach the invention wherein the processor is further configured to:
calculate a reliability of the blood pressure information measured by the measurement device, based on the inferred arrangement state.
Bates teaches the invention wherein the processor is further configured to calculate a reliability of the blood pressure information measured by the measurement device, based on the inferred arrangement state (Paragraphs 0029, 0031, 0062, 0072: reliability or quality score based on usage of medical instrument).  Bates teaches analogous art in the technology of monitoring or controlling distance between sensor and tissue (Paragraph 0031).
It would have been obvious to one having skill in the art before the effective filing date to have modified De Negri to have included a calculation of reliability based on positioning of the sensor as 
Re. Claim 10: De Negri in view of Bates teach the invention according to claim 1.  De Negri further teaches the invention wherein the processor is further configured to output one of or a combination of the blood pressure information, the arrangement state, and the reliability (Fig. 7A: user interface with display unit; Page 27: output to user a comparison of blood pressure to reference value).
Re. Claim 11: De Negri in view of Bates teach the invention according to claim 10.  De Negri further teaches the invention further comprising: 
one of or a combination of a display that outputs one of or a combination of the blood pressure information, the arrangement state, and the reliability, using text and/or an image, a speaker that outputs one of or a combination of the blood pressure information, the arrangement state, and the reliability, using a sound (Page 13: sound emitter), and
a communication device that outputs, to another apparatus, one of or a combination of the blood pressure information, the arrangement state, and the reliability, using wired or wireless communication (Fig. 8, transmission means 65, described in Page 23).
Re. Claim 12: De Negri in view of Bates teach the invention according to claim 10.  Bates further teaches the invention wherein the processor is further configured to output information indicating an unsuitable arrangement state that causes a decrease in the reliability, in a case where the reliability is less than or equal to a predetermined reference value (Paragraph 0031: when accuracy falls below a desired level, patient is asked to repeat a measurement or request assistance via an application, or alert a nearby person to assist).
Re. Claim 13: De Negri in view of Bates teach the invention according to claim 10.  Bates further teaches the invention wherein the processor is further configured to output, a method of correcting an unsuitable arrangement state that causes a decrease in the reliability to a suitable arrangement state, in a case where the reliability is less than or equal to a predetermined reference value (Paragraph 0061: feedback to patient including visual aids to correctly position medical instrument on body; Paragraph 0072: instructions given to correct placement of medical instrument).
Re. Claim 14: De Negri in view of Bates teach the invention according to claim 1.  De Negri further teaches the invention wherein the blood pressure measurement apparatus is a wearable apparatus for being attached to a wrist (Page 9: “In a possible exemplary embodiment, the support body is a support body made of a flexible material, said support body configured to be arranged about said patient's wrist”).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over De Negri et al. (WO 2013/068955 A1) (hereinafter – De Negri) in view of Bates (U.S. 2017/0323069 A1) (hereinafter – Bates) in view of Jang et al. (U.S. 2019/0038150 A1) (hereinafter – Jang).
Re. Claim 2: De Negri in view of Bates teach the invention according to claim 1.  De Negri and Bates do not teach the invention wherein the processor is configured to extract, from the output waveform of each of the pressure sensors for each heartbeat, a difference value between a maximum value and a minimum value in the output waveform, and/or the minimum value, as the feature quantity, and estimate the arrangement state of the measurement device based on a distribution profile of the difference value for the plurality of pressure sensors and/or a distribution profile of the minimum value.
Jang teaches the invention wherein the processor is configured to extract a difference value between a maximum and minimum value in the output waveform, and estimating the arrangement 
It would have been obvious to one having skill in the art before the effective filing date to have modified De Negri in view of Bates to include identifying an arrangement state of the device based on a distribution of differences of sensor signals as taught by Jang, the motivation being that using such a process allows for an accurate identification of the position of the blood vessel and allows for further hemodynamic information to be extracted (Paragraphs 0007-0009).
Re. Claim 3: De Negri in view of Bates in further view of Jang teach the invention according to claim 2.  De Negri further teaches the invention wherein the measurement device has at least one sensor array that is constituted by a plurality of pressure sensors that are arranged side-by-side in a direction that intersects the artery during measurement (Fig. 9).

Allowable Subject Matter
Claims 4-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791